Citation Nr: 1509953
Decision Date: 03/10/15	Archive Date: 04/16/15

Citation Nr: 1509953	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  03-31 424	)	DATE MAR 10 2015
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and alcohol dependence, and to include as secondary to service-connected lumbar paravertebral myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  He also served on active duty for training (ACDUTRA) from September 1992 to October 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In February 2012, the Board issued a decision finding that new and material evidence had been submitted.  The issue of entitlement to service connection for an acquired psychiatric disorder was reopened, and the Veteran's claim was remanded to the RO for further evidentiary and procedural development.  In November 2013, the Board issued a decision, which denied service connection for a psychiatric disorder.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order that remanded the case to the Board for compliance with the Joint Motion.  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion.  38 C.F.R. § 20.904(a) (2014).  A November 2013 Board decision denied the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, and to include as secondary to service-connected lumbar paravertebral myositis.  In September 2014, the Court issued an Order that remanded the case for compliance with the Joint Motion.  Accordingly, the Board's November 2013 Board decision is vacated herein, and a new decision on this issue will be entered as if the November 2013 Board decision had never been issued.


REMAND

The March 2013 VA psychiatric evaluation failed to comply with the Board's February 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the VA examiner failed to elicit and/or report the Veteran's subjective statements regarding whether his psychiatric symptoms had worsened since their onset, and why the Veteran believed that his lumbar paravertebral myositis contributed to that worsening.  The examiner also failed to address whether pain or physical limitation caused by the Veteran's paravertebral lumbar myositis permanently worsened any of his diagnosed psychiatric disorders beyond their natural progression.

Under these circumstances, the RO must obtain an appropriate examination that (1) elicits details from the Veteran regarding the relationship between his physical and acquired psychiatric disorders; (2) addresses whether pain or physical limitation caused by the Veteran's paravertebral lumbar myositis permanently worsened any of his diagnosed psychiatric disorders beyond their natural progression; (3) addresses the etiological relationship between the Veteran's previously and currently diagnosed psychiatric disorders and his service-connected paravertebral lumbar myositis, including his diagnosed recurrent major depressive disorder; and (4) addresses whether there is medical evidence establishing that the Veteran's alcohol dependence is caused or aggravated by the Veteran's paravertebral lumbar myositis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate VA examination to determine the etiological relationship between the Veteran's diagnosed psychiatric disorders and his service-connected paravertebral lumbar myositis.  The claims file and all electronic records must be made available to the examiner for review in conjunction with the examination and the examiner must indicate that these records were reviewed.      

Prior to conducting a clinical examination of the Veteran, the examiner must elicit from the Veteran whether his psychiatric symptoms had worsened since their onset.  If the Veteran reports that manifestations of his psychiatric disorder had worsened, the examiner must elicit from the Veteran any subjective statements regarding that worsening, including why the Veteran believed that his lumbar paravertebral myositis had contributed to that worsening.

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a medical opinion addressing whether any previously or currently diagnosed psychiatric disorder, including bipolar and alcohol dependence, was caused or aggravated by his service-connected paravertebral lumbar myositis.  

The examiner must specifically address whether pain or physical limitation caused by the Veteran's paravertebral lumbar myositis permanently worsened a diagnosed psychiatric disorder beyond the natural progression of the psychiatric disorder.  A statement of the date of onset of the paravertebral lumbar myositis and the date of onset of any of the diagnosed psychiatric disorders is not, standing alone, a sufficient rationale for any opinion provided.  

Finally, the examiner must address whether there is medical evidence establishing that the Veteran's alcohol dependence is caused or aggravated by the Veteran's paravertebral lumbar myositis.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

3.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Citation Nr: 1339336	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  03-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic psychiatric disorder, to include bipolar disorder (claimed as secondary to service-connected lumbar paravertebral myositis).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  He also served on active duty for training (ACDUTRA) from September 1992 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 RO decision that determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  In a February 2012 appellate decision, the Board found that new and material evidence had been submitted and reopened the issue of entitlement to service connection for a psychiatric disorder for a de novo review.  The claim was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Thereafter, the claim of entitlement to service connection for a psychiatric disorder (to include as secondary to service-connected lumbar myositis) was, inter alia, denied on the merits in an October 2012 rating decision/supplemental statement of the case and the issue was returned to the Board in November 2012.

In a February 2013 appellate decision, the Board, inter alia, again remanded the claim for service connection for a psychiatric disorder (to include as secondary to service-connected lumbar myositis) for additional evidentiary development, including to provide the Veteran with the appropriate VA compensation examination to obtain definitive nexus opinions addressing all applicable theories of service connection with respect to the issue.  Following this development, the denial of this claim was confirmed in a March 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in May 2013.

In May 2013, the Board remanded the claim for VA compensation for a chronic psychiatric disorder so that the RO/AMC could definitively determine whether Social Security Administration (SSA) records that were pertinent to the claim were available and, if so, to obtain copies of these records for inclusion in the evidence.  The remand also instructed the RO/AMC to request that the Veteran provide information to VA regarding any outstanding evidence that was pertinent to his claim.  If so, VA was to undertake the appropriate actions to obtain the identified records for association with the Veteran's claims file.  Following the requested development, the RO/AMC confirmed the denial of service connection for a chronic acquired psychiatric disorder (to include as secondary to service-connected lumbar myositis) in an August 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in September 2013 and the Veteran now continues his appeal.     


FINDINGS OF FACT

1.  The Veteran first sought psychiatric treatment in May 1992, over six years after his discharge from active duty in November 1985 and almost five months before his period of ACDUTRA from September 1992 to October 1992. 

2.  The evidence of record does not reflect treatment or diagnosis a psychiatric disorder of any type during the Veteran's period of active duty, nor does it reflect treatment, diagnosis, or worsening of a psychiatric disorder of any type during his period of ACDUTRA. 

3.  The evidence of record does not reveal the presence of a psychosis of any type that was manifest to a compensable degree within one year following the Veteran's discharge from active duty in November 1985. 

4.  The competent medical evidence does not establish that the Veteran's psychiatric disorder is related to active duty or is etiologically due to or worsened (aggravated) by a service-connected disability.





CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in or aggravated by active duty and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 101(24), 1111, 1112, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.306, 3.307, 3.309, 3.310(a), (b) (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and VA's duty to assist.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claim for service connection for a psychiatric disorder decided herein stems from his application to reopen the claim, which was filed in December 2005.  A notice letter addressing the applicability of the VCAA to the claim and of VA's obligations to the Veteran in developing the claim was dispatched in September 2006, which fully satisfied the above-described mandates.  No timing of notice defect exists as fully compliant notice was sent prior the initial adjudication of the claim now on appeal before the Board by the agency of original jurisdiction in its rating decision of November 2006.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service treatment records relating to his periods of active duty and ACDUTRA, private and VA clinical records pertaining to his psychiatric treatment for the period from 1992 to 2013, and his written statements in support of his claim have been obtained and associated with the evidence.  The Board has also reviewed the claimant's claims file online, as it appears on the Virtual VA electronic database and VBMS, for any pertinent clinical records.  When needed, VA has also obtained English translations of pertinent medical records that were initially presented in Spanish; these transcribed translations have been duly associated with the Veteran's claims file.   

As the evidence indicates that the Veteran was awarded SSA benefits based on a chronic psychiatric disability, the Board remanded the case in May 2013 with instructions to the RO/AMC to contact the SSA and request that it be provided with records in SSA's possession relating to the Veteran's successful claim for SSA disability benefits.  In response to inquiries by the RO/AMC, the SSA informed VA in a July 2013 letter that it had destroyed the medical records in its possession that related to the Veteran's SSA benefits claim.  Thereafter, in an August 2013 memorandum, VA made a formal finding that the Veteran's SSA records were unavailable.  The May 2013 Board remand also instructed the RO/AMC to contact the Veteran and request that he provide VA with any information that would identify any outstanding evidence that was relevant to his claim.  The inquiry ordered by the Board was conducted by the RO/AMC via correspondence dated in May 2013 and the Veteran and his representative were provided with sufficient opportunity to respond and/or submit additional evidence and arguments in support of his claim.  The Board therefore finds that the RO/AMC has substantially complied with its May 2013 remand instructions and that an additional remand for corrective action is not warranted.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO/AMC's post-remand development is in substantial compliance with the Board's remand instructions.).
 
The claimant has also been provided with VA psychiatric examinations in December 2003, February 2012, and March 2013, which address the claim at issue.  Each examination was performed by a clinician who had reviewed the claimant's claims file, considered his lay history/complaints, and assessed him in the context of his clinical history.  Furthermore, each examiner supported his/her nexus opinion with a clinical rationale.  Therefore, the aforementioned examination reports and nexus opinions are collectively deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).       

In view of the foregoing discussion, the Board finds that VA has fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required with respect to this issue.  The Board finds that the current state of the record is sufficient to adjudicate this appeal.  The Veteran has suffered no prejudice in this regard that would warrant a remand and his procedural rights have not been abridged as they pertain to the matter on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will proceed with the adjudication of this appeal regarding the claim for VA compensation for a chronic psychiatric disorder, to include bipolar disorder (claimed as secondary to service-connected lumbar paravertebral myositis).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual background and analysis: Entitlement to service connection for a chronic psychiatric disorder, to include bipolar disorder (claimed as secondary to service-connected lumbar paravertebral myositis).


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  38 C.F.R. § 3.384  defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  As will be discussed below, the Veteran has not been diagnosed with a psychosis but instead Major Depressive Disorder and Bipolar Disorder.    See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The term, active military, naval, or air service, includes active duty and a period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  See generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active duty for training includes full-time duty performed by members of the National Guard of any State.  See 38 C.F.R. § 3.6(c) (2013). 

The Veteran's enlistment examination in July 1982 reflects that he was psychiatrically normal.  On an accompanying medical history questionnaire, he denied having any history of depression, excessive worry, or nervous trouble of any sort.  His medical records for the entirety of his period of active service from November 1982 to November 1985 do not show treatment for any psychiatric complaints or diagnosis of any psychiatric disorder.  A Statement of Option form, dated in July 1985, reflects that while the Veteran understood he was not required to undergo a medical examination for separation from active duty, he indicated a desire for such an examination.  However, the form also reflects that a medical officer had reviewed the Veteran's service treatment records and determined that a medical examination for separation was not required, thereby indicating that the medical examiner did not note any significant change in the Veteran's overall condition.  The evidence of record does not reflect that a medical examination for separation was conducted.  The Veteran was honorably discharged from active duty in November 1985. 

The Veteran's various psychiatric diagnoses shown post-service are not shown in the medical records from his first period of active duty discussed above.  There is also no indication that he was diagnosed as having a psychosis within a year of service discharge.  Indeed, his various post-service diagnoses include bipolar disorder and major depressive disorder, which are not psychoses.  Put another way, service connection under a direct basis, presumptive basis, or continuity of symptomatology  has not been established.  The remaining question before the Board is whether the current manifestation of a psychiatric disorder is causally related to the Veteran's service, such that service connection could be assigned.  See 38 C.F.R. § 3.303(d).  

The Veteran was examined in February 2012 to address, in part, this question.  A negative opinion was provided.  The examiner determined that there was no evidence showing findings or treatment for a psychiatric disorder during service or immediately thereafter.

Indeed, the evidence of record demonstrates that the Veteran first sought psychiatric treatment from a private psychiatrist in May 1992 and that the private psychiatrist made the specific determination that the onset of the Veteran's psychiatric disorder, diagnosed as bipolar disorder, began in 1992 (indicating that it began at some time in 1992 and at least no later than his first consultation in May 1992).  Psychiatric treatment records dated from 1992 to 1996 reflect that the Veteran was diagnosed with alcohol dependence and bipolar disorder.  The records note incidentally that the Veteran had reportedly enrolled in medical school but then had to withdraw from his studies and cease employment in 1992 due to his psychiatric problems.  

Concurrent with the 1992 time period, the Veteran's military records reflect that he served on ACDUTRA from September 1992 to October 1992.  Medical records associated with this period of ACDUTRA show treatment for a left ankle injury that was sustained in early October 1992, but do not otherwise indicate any psychiatric treatment or diagnosis of an Axis I psychiatric disorder. 

VA clinical records dated October - December 1993 show diagnoses of adjustment disorder, atypical depression, and alcohol abuse, with moderate financial problems being identified as a psychosocial stressor associated with these diagnoses.  The Veteran was psychiatrically hospitalized from December 1993 to January 1994 for diagnoses of major depression, rule-out bipolar disorder, and continuous alcohol dependence.  

As indicated above, the Veteran first sought psychiatric treatment in May 1992, over six years after his November 1985 discharge from active duty and his psychiatric disorder has been variously diagnosed as atypical depression, bipolar disorder, and alcohol dependence.  Service connection may be granted for a diagnosed chronic disability if there is a nexus, or link, between that disability and a disease contracted in or an injury sustained during service.  38 C.F.R. § 3.303(d). In that regard, the Veteran submitted a psychiatric certificate dated in October 1999 from his private psychiatrist to establish a medical nexus between his period of active duty and his current psychiatric diagnoses.  The psychiatric certificate reflects a diagnosis of bipolar disorder and the opinion that "[i]t is more likely than not that this patient's emotional disorder began during his military service.  He had received psychiatric treatment at San Juan VA Center during the last part of his military experience."  The examiner is evidently referring to the Veteran's period of ACDUTRA from September - October 1992.

The private psychiatrist's statement that the Veteran received psychiatric treatment during the last part of his military service is inconsistent with, and contradicted by the documented clinical evidence of record pertinent to this time period.  The Veteran is not shown to have first sought VA psychiatric treatment in October 1993, almost a full year after the Veteran's discharge from ACDUTRA.  There is simply no evidence showing treatment in October 1992.  There was also no discussion or recognition to the fact that there is documentation that the Veteran first sought out psychiatric prior to his period of ACDUTRA.  Additionally, the private psychiatrist's factually inconsistent statement that the Veteran received VA psychiatric treatment during military service appears to be basis for his opinion that the Veteran's psychiatric disorder more likely than not began during his military service.  The Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional). 

Consideration has been given to the fact that the Veteran was shown to have been diagnosed with a psychiatric disorder prior to entering his period of ACDUTRA in September 1992.  The Board must therefore determine whether the Veteran's period of ACDUTRA aggravated his psychiatric diagnoses such that service connection may be warranted, to include whether there was a presumption of soundness that would attach.  

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  However, in the present case the Veteran is not entitled to any presumption of soundness upon his entry into ACDUTRA in September 1992.  In the case of Smith v. Shinseki, 24 Vet. App. 40 (2010), although the claimant in Smith had "veteran" status from a prior period of active service, the United States Court of Appeals for Veterans Claims (Court) determined that he was not entitled to the presumption of soundness for a later period of ACDUTRA service because he was not medically examined upon entry for ACDUTRA.  The facts of the current claim mirror the facts in the Smith case in this regard, as the contemporaneous service medical records demonstrate that the Veteran was not medically examined prior to his entry into ACDUTRA in September 1992.  In any case, the private clinical records contemporaneous to the claimant's period of ACDUTRA clearly demonstrate that he was objectively diagnosed with a psychiatric disorder whose onset began at least as early as May 1992, thereby establishing that a psychiatric disorder pre-existed ACDUTRA.     

Therefore, in view of the foregoing discussion, VA does not have the burden of rebutting a presumption of soundness regarding the Veteran's psychiatric state at the time of his entry into his period of ACDUTRA from September - October 1992 with the high evidentiary standard of clear and unmistakable evidence (as defined by the Federal Circuit Court of Appeals in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) and Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011)) establishing both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306(a) (2013).  However, the Court in Smith v. Shinseki, 24 Vet. App. 40 (2010), has held that the above presumption of aggravation does not apply to claims for service connection based on a period of ACDUTRA.  The Court reasoned that as "active military, naval or air service" is a prerequisite for benefits based on aggravation under 38 U.S.C.A. § 1153, and as 38 U.S.C.A. § 101(24) defines this phrase different for periods of ACDUTRA (requiring aggravation to occur in the line of duty), the presumption of aggravation cannot attach.   

The Federal Circuit Court of Appeals (Federal Circuit) has held that a corollary to the Secretary's definition of "disability" in 38 C.F.R. § 4.1 is that an increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  The Federal Circuit stated: "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a . . . veteran to establish an increase in disability."  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (The Federal Circuit held that 38 U.S.C.A. § 1153 requires some increase in the severity of the pre-existing condition causally related to military service). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306(b) (2013).

As previously indicated, the Veteran first sought psychiatric treatment in May 1992, over six years after his November 1985 discharge from active duty and almost five months prior to his brief period of ACDUTRA from September - October 1992.  The medical records from his brief period of ACDUTRA show that the Veteran injured his left ankle while on physical training.  No psychiatric treatment of any sort was indicated during this period of ACDUTRA.  In fact, the October 1992 Statement of Medical Examination and Duty Status indicates that the Veteran was found mentally sound.  As there is no evidence that the Veteran's psychiatric disorders that were diagnosed in May 1992, prior to ACDUTRA, increased in severity during his period of ACDUTRA from September - October 1992, the Board concludes that service connection is not warranted based on aggravation of a pre-existing disability.  See 38 C.F.R. §§ 3.102, 3.306 (2013). 

Concerning the Veteran's treatment for substance abuse and alcohol dependence, the Board finds that service connection for these diagnoses cannot be allowed as the applicable law and regulations do not permit payment of VA compensation for substance abuse pursuant to the provisions that prohibit service connection for willful misconduct, which includes the abuse of alcohol and drugs.  38 C.F.R. § 3.301(b),(c) (2013).  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430  (1994).  Cf. FED. R. CIV. P. 12 (b)(6) (failure to state a claim upon which relief can be granted).  The Board finds, for the diagnosis of alcohol dependence, that the law and not the evidence is dispositive of this issue.  Therefore, the Board must conclude as a matter of law that service connection cannot be granted for the Veteran's diagnosed alcohol dependence.

In brief, the evidence does not show that the Veteran's psychiatric disorder, variously diagnosed as atypical depression, bipolar disorder, and substance abuse, was incurred during active duty or aggravated by ACDUTRA.  Neither does the evidence show that his manifestations of these disorders are causally related to his active duty.  Additionally, as a matter of law service connection cannot be granted for the Veteran's diagnosed substance abuse.

Consideration has also been given to the theory of secondary service connection with regard to the Veteran's claim for VA compensation for a chronic acquired psychiatric disability.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be granted for any increase in severity of a non-service-connected disease or injury that is not due to the natural progress of the non-service-connected disease process but is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b). 

The Veteran is presently service connected for traumatic lumbar paravertebral myositis and residuals of a left ankle sprain.  The lumbar paravertebral myositis is associated with a traumatic injury incurred in an accidental fall during active duty in March 1985.  The left ankle sprain was incurred during an injury during ACDUTRA in October 1992.

The Veteran's medical records show that he is also disabled by chronic pain associated with a non-service-connected cervical spine disability with herniated nucleus pulposus and a non-service-connected lumbar spine disability with lumbar disc pathology and associated left-sided radiculopathy.  These non-service-connected cervical and lumbar spine disorders are bony pathologies and the clinical evidence associated with the Veteran's claims file objectively establishes that his service-connected lumbar paravertebral myositis is medically defined as strictly a soft tissue disability affecting the musculature adjacent to his lumbar spine.  Objective medical opinions associated with the record have established that the Veteran's service-connected lumbar paravertebral myositis does not incorporate, nor is it associated with his non-service-connected herniated nucleus pulposus of the cervical spine or his non-service-connected lumbar spine disorder with lumbar disc pathology and associated left-sided radiculopathy.  

In the report of a December 2003 VA psychiatric examination, the examining clinician who authored the report stated that he reviewed the Veteran's pertinent history in his claims file.  The examiner indicated in his report that the Veteran's psychiatric disorder was associated with, and aggravated by psychosocial life stressors that included unemployment and a failed marriage that produced three children as dependents.  The Veteran did not report any precipitating event that led to his psychiatric disorder and was unable to relate his physical disabilities to his psychiatric disorder.  The examiner's opinion was that the Veteran's Axis I diagnosis of bipolar disorder was not precipitated nor aggravated by his service-connected lumbar paravertebral myositis and left ankle sprain

The report of a February 2012 VA psychiatric examination reflects that the examining psychiatrist reviewed the Veteran's claims file in conjunction with her clinical evaluation.  Based on her review of the Veteran's pertinent history and her interview of the Veteran, she diagnosed him with bipolar disorder NOS and presented the following opinion:

The [bipolar disorder NOS] is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected [lumbar paravertebral myositis and left ankle sprain].

The stated rationale, in pertinent part, was that  

After careful review of the [claims] file and medical records, it was found that:

[The] veteran sought psychiatric care in 1992, eight years after his military discharge[.]

A temporal relationship between the [Veteran's] neuropsychiatric disorder and [his] service connected physical conditions is not established.

[The] veteran failed to establish a relationship between [his] neuropsychiatric condition and the events that led to his service connected conditions.

VA psychiatric treatment records dated in 2013 show that the Veteran's psychiatric disorder was exacerbated by psychosocial stressors that included having to care for his elderly parents and his chronic medical conditions and chronic pain.

The report of a March 2013 VA psychiatric examination shows that the examining psychiatrist had reviewed the Veteran's claims file and, after interviewing the Veteran, presented the following opinion:

The [Veteran's bipolar disorder Type II] is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected [disabilities].

[The] Veteran's service-connected paravertebral lumbar myositis did not cause or aggravate his psychiatric disorders, bipolar disor[d]er Type II[.]  [M]edical literature review regarding bipolar disorder etiologies and. . . paravertebral myositis [shows] no etiological relationship between them.  Therefore, [the] Veteran's. . . bipolar disorder is not due to, nor the result of, nor aggravated by his service-connected paravertebral lumbar myositis.  It is worth mentioning that these two conditions are in different time frames, [have] different etiolog[ies,] and [involve] different anatomical system[s] [with] no relation[ship] one with the other.

[The] Veteran's psychiatric symptoms have not worsened on account [of his] service connected paravertebral lumbar myositis [as] there is no evidence of psychiatric complaints, findings, or treatment during the military service [or] within one year after discharge from. . . service[.]  [The] Veteran sought psychiatric care in 1992, eight years after military discharge and eight years after traumatic events developing his service connected [paravertebral lumbar myositis.]  There is not a temporal relationship between the bipolar disorder and the service connected paravertebral lumbar myositis.  Therefore the. . . bipolar disorder could not be aggravated by the. . . paravertebral lumbar myositis.   

In a letter dated in July 2013, the Veteran's private treating psychiatrist stated that the Veteran was his patient for many years and that he treated the Veteran for major depressive disorder.  The private psychiatrist opined that the major depressive disorder "is mingled to a cervical and lumbar disk condition which. . . [has] increased his problem with depression."

The Board has considered the foregoing evidence and finds that the weight of the evidence is against finding that his current psychiatric disability is proximately due to, is the result of, or is otherwise aggravated by his service-connected lumbar paravertebral myositis and left ankle sprain.  No clinical opinion has objectively linked the Veteran's psychiatric diagnoses with his left ankle sprain.  Moreover, each of the psychiatric clinicians who examined the Veteran in December 2003, February 2012, and March 2013 have presented opinions in which they have specifically determined that the Veteran's service-connected paravertebral lumbar myositis played no causative or contributory role in his present psychiatric diagnoses and based their opinions on their review of the Veteran's pertinent clinical history.  These opinions are both individually and collectively vested with greater probative weight than the July 2013 opinion of the Veteran's private treating psychiatrist.  

In this regard, to the extent that the private psychiatrist finds that the Veteran's bipolar disorder is associated with, and exacerbated by his non-service-connected "cervical and lumbar disk condition," this opinion does not expressly link the bipolar disorder to a service-connected disability.  The objective medical evidence (and prior final rating decisions and appellate decisions of the Board) has established that the service-connected paravertebral lumbar myositis is a disabling soft tissue pathology that is separate from, and unrelated to the bony pathologies associated with the non-service-connected herniated nucleus pulposus of the cervical spine and the lumbar spine disability with lumbar disc pathology and associated left-sided radiculopathy.  The private psychiatrist seems to have lumped the Veteran's service connected and non-service connected disabilities together in providing his favorable opinion.  The Board is mindful that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

However, here, as discussed, multiple VA examiners have indicated that there is no relationship between the Veteran's service connected orthopedic disabilities and his current psychiatric disorder.  These opinions have also been given greater weight as they included not only a full and complete review of the record and examination of the Veteran but also included rationale for the negative conclusion.  The private medical opinion did not include any supporting rationale.  There is also no indication that he had knowledge of the Veteran's complete physical and psychiatric history, which would have been conveyed through a review of the record.  

To the extent that the Veteran attempts to relate his present psychiatric disability to his military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a fully trained and licensed medical clinician, notwithstanding his reported enrollment in medical school.  Assuming as true that the Veteran attended medical school, the Board notes that he reportedly withdrew from studies and never completed his medical degree.  As such, his opinion cannot be any more probative than the opinion of a lay person.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the actual onset and etiology of his Axis I psychiatric diagnoses falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his psychiatric diagnoses to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose psychiatric disorders).  

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for a chronic psychiatric disorder, to include bipolar disorder (claimed as secondary to service-connected lumbar paravertebral myositis), as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         

        
ORDER

Service connection for a chronic psychiatric disorder, to include bipolar disorder (claimed as secondary to service-connected lumbar paravertebral myositis), is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


